DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Applicant’s election without traverse of the invention of Group I (claims 1-15) in the reply filed on 07/22/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent No. 2006/0154069 A1).

In regard to claim 1, Lin et al. disclose a formulation (e.g. an article) [0049] for conveying nutrients to a plant (e.g. the article useful for delivering bioactive agents in a controlled manner, the bioactive agents include nutrients) [0049-0050], the formulation comprising:
a nanoparticle supplement [Claim 2] including:
dendrimer nanoparticles [Claim 14], and
spherical nanoparticles [0041]; and
an active ingredient (e.g. bioactive agent) [0049-0050].

In regard to claim 2, Lin et al. disclose the formulation of claim 1, wherein the spherical nanoparticles are mesoporous nanoparticles [0041].

In regard to claim 3, Lin et al. disclose the formulation of claim 1, and Lin further discloses the spherical nanoparticles being hollow nanoparticles (e.g. an article comprises a spherical mesoporous silicate nanoparticle, and further, as shown in figure 1, the silica nanospheres have large hollow internal space or cavity of a cylindrical shape, which is the inner surface of a hollow particle) [0034; Fig. 1; 0041].

In regard to claims 4-5, Lin et al. disclose the formulation of claim 1, wherein the dendrimer nanoparticles are Poly(amidoamide) (PAMAM) dendrimers (e.g. the article comprises mesoporous silicate nanoparticle and removable poly(amidoamine) caps obstructing the pores, where poly(amidoamine) comprising both amido and amino groups, is a variant of poly(amidoamide), having an amine terminal group) [0046].

In regard to claim 6, Lin et al. disclose the formulation of claim 1, comprising a liquid medium (e.g. useful liquid carriers include water, alcohols or glycols or water-alcohol/glycol blends) [0064].

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (US Patent Publication No. 2015/0342189 A1).

In regard to claim 1, Ding et al. disclose a formulation (e.g. an aqueous suspension concentrate) [0009] for conveying nutrients to a plant (e.g. a potassium salt of humic acid) [0102], the formulation comprising:
a nanoparticle supplement (e.g. less than 10 μm) [0009] including:
dendrimer nanoparticles [0081], and
spherical nanoparticles (the nematicidal compound was milled to median diameter of about 2 μm, as shown in table 2, and the mean particle size 0.5 to 1 μm, or from 500 nanometers to 1000 nanometers, where diameter is a measure applicable to spherical objects) [0041]; and
an active ingredient (e.g. biocidal agents or an additional pesticide) [0107].

In regard to claim 4, Ding et al. disclose the formulation of claim 1, wherein the dendrimer 
nanoparticles are Poly(amidoamide) (PAMAM) dendrimers [0082].

	In regard to claim 6, Ding et al. disclose the formulation of claim 1, further comprising a liquid medium (e.g. aqueous suspension concentrate compositions comprising biologically active compound, where aqueous suspension comprises water as a liquid medium) [0014].

	In regard to claim 9, Ding et al. disclose the formulation of claim 1, wherein the nanoparticle supplement has equal parts dendrimer nanoparticles (the poly(amidoamine) PAMAM dendrimers comprise up to 10 percent by weight of the composition) [0082] and spherical nanoparticles (e.g. the nematicidal compound was milled to median diameter of about 2 μm, as shown in table 2, and the mean particle size 0.5 to 1 μm, or from 500 nanometers to 1000 nanometers, the composition comprising 10 percent by weight of nematicidal compound in the form of particles) [0057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) as applied to claim 6 above, and further in view of Baker et al. (US Patent Publication No. 2013/0133386 A1).
	In regard to claim 7, Lin et al. disclose the formulation of claim 6 but the reference does not explicitly describe the active ingredient and the liquid medium having a volume ratio between 1:160 and 1:32,000.

	Baker et al. is directed to nutrient-rich fertilizers [Abstract]. Baker discloses the active ingredient and the liquid medium having a volume ratio between 1 :160 and 1 :32,000 (e.g. commercially available fertilizers are described by an NPK grade indicating indicates the amount of nitrogen, phosphate and potash in the product in weight or volume percent multiplied by 100 and include fertilizers in liquid effluent with an NPK grade 0.1-0-0.1, i.e., having total active ingredients 0.2 volume percent in liquid
effluent or medium, i.e., about 1 to 500 volume ratio of total active ingredients per liquid medium; paragraphs) [0094-0095]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art (Baker et al.) for a description of common volume percentage values in commercial fertilizer for formulating a composition with an effective amount of active ingredient. One of ordinary skill in the art would have been motivated to provide the active ingredient and the liquid medium described by Lin within the claimed range to improve the effectiveness of delivery of biological agents [Baker; 0023; 0064, 0094-0095].

Claims 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) in view of Li et al. (US Patent Publication No. 2015/0366186 A1).
In regard to claim 8, Lin et al. disclose the formulation of claim 1. The reference does not explicitly disclose wherein the nanoparticle supplement and the active ingredient having a mass to volume ratio of at least 1 parts per million (ppm).

Li et al. is directed to formulations based around nanoparticles useful in agricultural products [0054-0055]. Li et al. disclose the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm (e.g. the formulation contains the same amount by weight of active ingredient, including mectins and milbemycins, and organic polymer nanoparticle, i.e., where the ratio mass to volume ratio of active ingredient to organic polymer nanoparticle is about 1 to 1, which is higher than 1 parts per million ppm) [0052; 0071; 0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Lin in order to provide for the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm to improve the effectiveness of delivery of biological agents using silicate particles [Lin, 0010]. One of ordinary skill in the art would have been motivated to look to Li for guidance regarding the ratio of active agent (e.g. biological agent) and nanoparticles when Lin discloses the general conditions for improving the effectiveness of delivery of biological agents using silicate particles [Lin, 0007, 0010].

In regard to claim 11, Lin et al. disclose a formulation (e.g. an article) [0049] for conveying nutrients to a plant (e.g. the article useful for delivering bioactive agents in a controlled manner, the bioactive agents include nutrients) [0049-0050], the formulation comprising:
a liquid medium (e.g. useful liquid carriers include water, alcohols or glycols or water-alcohol/glycol blends) [0064];
a fertilizer active ingredient (e.g. nutrient bioactive agent) [0049-0050], wherein the liquid medium and fertilizer active ingredient inherently have a total volume; and 
a nanoparticle supplement [Claim 2] including:
dendrimer nanoparticles [Claim 14], and
spherical nanoparticles [0041].

The Lin reference does not explicitly disclose a mass to volume ratio of the nanoparticle supplement to the total volume of the liquid medium and fertilizer active ingredient being at least 1 parts per billion (ppb).

Li et al. is directed to formulations based around nanoparticles useful in agricultural products [0054-0055]. Li et al. disclose the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm (e.g. the formulation contains the same amount by weight of active ingredient, including mectins and milbemycins, and organic polymer nanoparticle, i.e., where the ratio mass to volume ratio of active ingredient to organic polymer nanoparticle is about 1 to 1, which is higher than 1 parts per billion ppb) [0052; 0071; 0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Lin in order to provide for the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm to improve the effectiveness of delivery of biological agents using silicate particles [Lin, 0010]. One of ordinary skill in the art would have been motivated to look to Li for guidance regarding the ratio of active agent (e.g. biological agent) and nanoparticles when Lin discloses the general conditions for improving the effectiveness of delivery of biological agents using silicate particles [Lin, 0007, 0010].

In regard to claim 12, Lin et al. disclose the formulation of claim 1, wherein the dendrimer nanoparticles are Poly(amidoamide) (PAMAM) dendrimers (e.g. the article comprises mesoporous silicate nanoparticle and removable poly(amidoamine) caps obstructing the pores) [0046].

In regard to claim 15, Lin does not describe a fertilizer active ingredient providing nitrogen supplement and therefore meets the claim limitation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) as applied to claim 1 above, and further in view of Johnson et al. (US Patent Publication No. 2018/0169009 A1).

In regard to claim 10, Lin et al. disclose the formulation of claim 1. The reference does not explicitly disclose wherein the spherical nanoparticles including both solid spherical nanoparticles and hollow spherical nanoparticles.

Johnson is directed to silica nanostructures [0038], wherein the particles include solid particles and hollow particles (e.g. biocomposite material comprises silica matrix with a mixed distribution of solid and hollow particles was found in spray dried samples) [0107]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the nanoparticle supplement of Lin comprising both hollow and solid particles to improve the effectiveness of delivery of biological agents using silicate particles [Lin; abstract; [0007]; [0010]].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) in view of Li et al. (US Patent Publication No. 2015/0366186 A1) and further in view of Tolaymat et al. (Science of the Total Environment, 2017).

In regard to claims 13-14, Lin in view of Li does not explicitly disclose the ratio of a mass of the nanoparticle supplement to the total volume of the liquid medium and fertilizer active ingredient being no more than 20 ppb (claim 13) or the nanoparticle supplement and fertilizer active ingredient having a mass to volume ratio of no more than 10 ppm (claim 14).

Tolaymat et al. is directed to the effects of engineered nanoparticles on plants and plant systems [Abstract]. The concentration of nanoparticles remains low in agricultural systems, within ppm and ppb levels [Table 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition for conveying nutrients to plants with nanoparticle components within the claimed ranges. One of ordinary skill in the art would have been motivated to optimize the concentration ratios through routine experimentation. Tolaymat describes barriers including utilizing nanoparticle concentrations which exceed the threshold in which the nutrient is needed and in concentration levels that are harmful or toxic to plant systems [Page 94; Column 1]. It lies within the level of one of ordinary skill to formulate a composition with nanoparticle concentrates in an effective amount while limiting the concentration to avoid determinantal results such as toxicity to plant and agricultural systems.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 12, 2022